Citation Nr: 1724320	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for the residuals of a left ankle sprain after September 28, 2016.

2. Entitlement to a compensable initial rating for bilateral plantar fasciitis with bilateral calcaneal spurs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The decision granted service connection for the residuals of a left ankle sprain and bilateral plantar fasciitis with bilateral calcaneal spurs.  VA rated both disabilities as noncompensable, effective September 1, 2007.  VA has transferred jurisdiction to the RO in Buffalo, New York.

On September 28, 2016, the Board granted a 10 percent evaluation for the left ankle, effective September 1, 2007.  The Board remanded this issue, together with the plantar fasciitis issue, for new VA compensation examinations to comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  VA examined the Veteran in November 2016.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Additionally, the Board has framed Issue 1 as prospective from the date of its last decision, as it has adjudicated that issue from September 1, 2007 - September 28, 2016.  


FINDINGS OF FACT

1. Since September 28, 2016, the residuals of the Veteran's left ankle sprain have manifested pain and moderate limitation of motion, but have not been productive of ankylosis or malunion of the os calcis or astragalus. 

2. The Veteran's bilateral plantar fasciitis produces mild symptoms and does not cause limitation of motion of the feet. 


CONCLUSIONS OF LAW

1. Since September 28, 2016, the criteria for an evaluation in excess of 10 percent for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2. The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA compensation examinations in July 2007 (plantar fasciitis), July 2012 (plantar fasciitis), April 2015 (plantar fasciitis), and November 2016 (plantar fasciitis and ankle).  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103. 

Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  
38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Left Ankle

VA has rated the Veteran's ankle disability as 10 percent disabling per Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Because the rating schedule offers no further guidance on the issue, the Board will rely on Webster's definitions of the terms used.  "Marked" means noticeable, Webster's II New College Dictionary, 670 (1995).  "Moderate" means of average or medium quantity.  Id. at 704. 

As noted above, the Board will review the state of the Veteran's ankle from September 28, 2016.  VA examined the Veteran in November 2016.  An anterior drawer test was positive, but there was no ankylosis.  Dorsiflexion was 10 degrees bilaterally, and plantar flexion was 40 degrees in the right ankle and 45 degrees in the left ankle.  There was no additional limitation of motion following repetitive testing bilaterally.  

The criteria for an evaluation in excess of 10 percent have not been met for the left ankle since September 28, 2016.  In this regard, the Board notes that the limitation of motion and symptoms resulting from the left ankle disability was no more than moderate.  While the Veteran has consistently reported pain in his ankle, the November 2016 examination does not show that the Veteran is so functionally limited that the range of motion in his ankle is marked.  In fact, the Veteran demonstrated near-normal range of dorsiflexion bilaterally and had greater plantar flexion in his disabled ankle than his healthy ankle.  Repetitive motion testing did not diminish his range of motion, and there was no objective evidence of pain on motion at any time.

The Board has also considered whether a higher schedular rating under other potentially applicable schedular criteria is warranted.  Diagnostic Code 5270 provides for a higher rating based on ankylosis of the ankle, but the record indicates that the Veteran had motion in his left ankle.  Therefore, evaluation under that criterion is not warranted because he does not have ankylosis. There is also no evidence that the Veteran suffers from a malunion of the os calcis or astragalus, ankylosis of the subastragalar or tarsal joints, or has undergone an astragalectomy.  Accordingly, Diagnostic Codes 5273, 5272, and 5274 are not for application.  Diagnostic Code 5262 provides ratings based on malunion or nonunion of the tibia and fibula.  However, the evidence does not reflect that the Veteran has malunion of the tibia or fibula.  Thus, Diagnostic Code 5262 is also not for application.

As such, to the extent described above, the Veteran's claim is denied.  A rating in excess of 10 percent after September 28, 2016, is not applicable at this time.

Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is currently evaluated under Diagnostic Code 5020, synovitis.  38 C.F.R. § 4.71a. 

Diagnostic Code 5020 provides that synovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle.  38 C.F.R. § 4.45(f).  The following are considered minor joint groups of the lower extremities: interphalangeal, metatarsal and tarsal joints.  38 C.F.R. § 4.45(f). 

VA examined the Veteran for his bilateral plantar fasciitis in July 2007, July 2012, April 2015, and November 2016.  X-rays of the Veteran's feet taken at each of the examinations do not reveal arthritis, but they do show plantar calcaneal spurs.  No evidence of tenderness, swelling, or inflammation of the plantar fasciae was shown at any of the examinations.  Indeed, the examiners used the words "resolved" at three of the four examinations, while the 2012 examiner noted that the Veteran "denied any current symptoms and physical exam is negative for plantar fasciitis today."  

The Veteran does not have limitation of motion of the feet, nor X-ray evidence of arthritis of the feet.  Thus, the Board may not award a compensable rating via Diagnostic Code 5003.  As for other potentially applicable Diagnostic Codes, Diagnostic Code 5284 relates to foot injuries.  Foot injuries that are moderate warrant a 10 percent disability rating.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The VA General Counsel noted that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40  and 4.45. VAOPGCPREC 9-98.  

When evaluating the evidence in the context of Diagnostic Code 5284, the Veteran's disability is, at best, "slight," and therefore a "moderate" rating is not warranted.  Moreover, there is no medical evidence that the Veteran has weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, a compensable evaluation is not warranted under the diagnostic codes corresponding to these symptoms, nor are separate evaluations warranted under any of these Diagnostic Codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5283. 

The overall disability picture for the Veteran's bilateral plantar fasciitis does not more closely approximate a compensable rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3. 


ORDER

Since September 28, 2016, an evaluation in excess of 10 percent for a left ankle disorder is denied.  

An initial compensable disability evaluation for bilateral plantar fasciitis is denied. 


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


